Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12, 15-16, 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun.
As to claim 1, Kim discloses a gate driver comprising: 
a first shift register (15A) connected to gate lines, and configured to supply a gate signal to the gate lines in response to a first start pulse (G1Vst) (Fig. 11, Pars. 98,100); and

configured to supply the gate signal (Par. 101-102) and a sensing signal the sensing control lines in response to a second start pulse (G2Vst) (Fig. 11, Pars. 99-100, 102),


    PNG
    media_image1.png
    783
    670
    media_image1.png
    Greyscale





However, Kim teaches a position of the sensing target display line in each frame is determined randomly (Par. 106, see also Figs. 12-13).
Sun discloses the second start pulse (STV2) is supplied at different times in sequential frames (Fig. 6, 8, Pars. 63-64, 78).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Sun to improve component arrangement thereby provide a narrow frame display panel as suggested by Sun (Par. 7)
As to claim 15, see claim 1.
As to claim 2, Kim discloses first switches (OS1) connected between the first shift register (SC1-STG1) and the gate lines (SCAN1<1>) (Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and between 3the first shift register (SC1-STG1) and the sensing control lines (SCAN1<1>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102); and 4second switches (another OS1) connected between the second shift register (SC1-STG2) and the gate lines (SCAN1<2>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and sbetween the second shift register (SC1-STG2) and the sensing control lines (SCAN1<2>)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102).
As to claim 16, see claim 2.
As to claim 28, see claim 1.  Kim further discloses the first shift register is configured to sequentially supply the gate signal to the gate lines during the display 
As to claim 29, see claim 1. Kim further discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 12, Kim discloses the first shift register (15A) is further 2configured to supply the sensing signal to the sensing control lines in response to the first start 3pulse (G1Vst) (Fig. 11, Pars. 99-100).
As to claim 32, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).
Claim 3, 5-8, 11, 17-22, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2017/0206833 A1 to Lee et al. (Lee).
As to claim 3, Kim does not expressly disclose the first switch is configured to be 2turned on during display periods, and the second switches are configured to be turned on during 3sensing periods between the display periods
 the first switch (SW5) is configured to be 2turned on during display periods (Fig. 4, Pars. 46), and the second switches are configured to be turned on during 3sensing periods between the display periods (Fig. 4, Pars. 46, 48-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Lee to provide an improved display panel.
As to claim 17, see claim 3.
As to claim 5, Kim discloses the first shift register is configured to sequentially supply the gate signal to the gate lines during the display periods in response to the first start pulse (Fig. 14, Par. 102).
As to claim 18, see claim 5.
As to claim 6, Kim discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 19, see claim 6.
As to claim 7, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).
As to claim 20, see claim 7.

As to claim 8, Kim discloses the plurality of stages are configured to shift the second start pulse to output the second start pulse at a next stage in response to a second clock signal supplied from an outside (Fig. 20-21, Pars. 153-154, see also Pars. 155-159).
As to claim 22, see claim 8.
As to claim 11, Kim discloses the second shift register is configured to output the gate signal during periods corresponding to a first out enable signal (Fig. 20-21, Pars. 153-159), and output the sensing signal during periods corresponding to a second out enable signal (Fig. 20-21, Pars. 153-159).
As to claim 25, see claim 11.
As to claim 30, Kim as modified discloses the second shift register is not connected to 2the gate lines and sensing control lines during the display period (Kim’s Par. 102, Lee’s Fig. 4, Pars. 46, 48-19). It would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Lee to provide an improved display panel.
Claim 4, 9-10, 23-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2017/0206833 A1 to Lee et al. (Lee); .
As to claim 4, Kim does not expressly disclose the sensing periods are a part of vertical blank periods between the display periods.
Hong discloses the sensing periods are a part of vertical blank periods between the display periods (Fig. 5, Pars. 58-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 9, see claim 4.  Kim as modified discloses the supply of the second clock signal is configured to be stopped during the vertical blank periods (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 23, see claim 9.
As to claim 10, Kim as modified discloses the second shift register is configured to finish carrying the second start pulse during the vertical blank periods when the 3supply of the second clock signal is stopped (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 24, see claim 10.
As to claim 33, see claims 9 and 10.
Claim 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2016/0117963 A1 to Chung.
As to claim 13, Kim does not expressly disclose the first shift register comprises: a first-sub shift register configured to supply the gate signal; and a second-sub shift register configured to supply the sensing signal; and the second shift register comprises: a third-sub shift register configured to supply the gate signal; and a fourth-sub shift register configured to supply the sensing signal.
Chung discloses the first shift register (10) comprises: a first-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a second-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32); and the second shift register (10) (Figs. 1, 13) comprises: a third-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a fourth-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Chung to provide an improved display device as suggested by Chung (Par. 5).
As to claim 26, see claims 12 and 13.

Claim 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and .
As to claim 14, Kim as modified does not expressly disclose the second shift register is configured to supply the second start pulse multiple times within one frame.
Moon discloses the start pulse Vst is outputted two times for one frame period (Fig. 2, Par. 49).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Moon to simultaneously drive multiple gate lines as suggested by Moon (Par. 12).
As to claim 27, see claim 14.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
On pages 12-14 of the Applicant’s Remarks, the Applicant argues that Kim and Sun do not teach “the second shift register is configured to supply the second start pulse at different times in sequential frames”.  The Examiner respectfully disagrees.  Kim teaches the second shift register (15B) supplied the second start pulse(G2Vst) (see Fig. 11, Par. 0102), and Kim also teaches a gate scanning signal could be changed randomly in sequential frames(adjacent frames) (See Par. 0106, claim 11), and Sun teaches the second start pulse (STV2) which is different from the first start pulse(STV1)( see Sun's Fig. 8; Par. 78) which is same as the present application(see Fig. 5 of US . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0075954 A1 to Oh et al. teaches a display panel with two shift registers per gate line with first and second start pulse sequentially driven.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623